Claim 15 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior United States Patent 10,777,608 (Lu).  This is a statutory double patenting rejection.

Claims 1-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 7 and 14, respectively, of parent United States Patent 10,777,608 (Lu).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 and 16 are broader than (i.e., anticipated by) Lu’s claims 1-13, 7 and 14, respectively.
As to independent claim 1, Lu’s claim 1 recites a random access memory (RRAM) comprising:  one or more bottom electrodes comprised of tungsten; one or more switching layers comprised of hafnium oxide disposed above the bottom electrode, the switching layer comprising a switchable filament; one or more resistive layers disposed above the switching layer; and one or more bit lines disposed above the resistive layer, wherein the one or more resistive layers extend laterally to connect two or more RRAM cells along the one or more bit lines.
As to dependent claim 2, Lu’s claim 2 recites the one or more resistive layers are comprised of a conductive metal oxide.
As to dependent claim 3, Lu’s claim 3 recites one or more bottom electrodes comprise a word line that is orthogonal to the one or more bit lines.
As to dependent claim 4, Lu’s claim 4 recites one or more non-linear device layers disposed below the one or more bit lines and above the one or more resistive layers.
As to dependent claim 5, Lu’s claim 5 recites one or more non-linear device layers disposed above the word line and below the switching layer.
As to dependent claim 6, Lu’s claim 6 recites one or more non-linear device layers comprise a metal- insulator-metal structure.
As to independent claim 7, Lu’s claim 7 recites a random access memory (RRAM) comprising:  a switching layer; a resistive layer disposed above the switching layer, wherein the resistive layer extends laterally to connect two or more memory cells along a bit line; and a top electrode disposed above the resistive layer.
As to dependent claim 8, Lu’s claim 8 recites a bottom electrode disposed below the switching layer.
As to dependent claim 9, Lu’s claim 9 recites the switching layer comprises a transition metal oxide.
As to dependent claim 10, Lu’s claim 10 recites the switching layer comprises tantalum oxide.
As to dependent claim 11, Lu’s claim 11 recites the switching layer comprises titanium oxide.
As to dependent claim 12, Lu’s claim 12 recites the switching layer comprises hafnium oxide.
As to dependent claim 13, Lu’s claim 13 recites the top electrode corresponds to a metallization layer for connections on a semiconductor device.
As to dependent claim 14, Lu’s claim 7 recites a via disposed below the switching layer, wherein the via is directly in contact with the switching layer.
As to dependent claim 16, Lu’s claim 14 recites the switching layer has a resistance that changes upon application of a voltage.

Claims 7-9, 11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2011/0175053 (Fukumizu), which was cited in the Information Disclosure Statement filed on November 16, 2020.
As to independent claim 7, Fukumizu discloses a random access memory (RRAM) (see the entire reference, including the Fig. 2B disclosure and the Fig. 12A disclosure) comprising:  a switching layer 300; a resistive layer 421 disposed above the switching layer, wherein the resistive layer extends laterally to connect two or more memory cells 350 along a bit line 230 (page 2, paragraph [0038); and a top electrode 230 (page 2, paragraph [0038]) disposed above the resistive layer.
As to dependent claim 8, Fukumizu’s RRAM further comprises a bottom electrode 130 disposed below the switching layer.
As to dependent claim 9, Fukumizu’s switching layer 300 comprises a transition metal oxide (page 2, paragraph [0036]).
As to dependent claim 11, Fukumizu’s switching layer 300 comprises titanium oxide (page 2, paragraph [0036]).
As to dependent claim 13, Fukumizu’s top electrode 230 corresponds to a metallization layer for connections on a semiconductor device (page 2, paragraph [0038]).
As to dependent claim 14, Fukumizu’s RRAM further comprises a via 130/320 disposed below the switching layer 300, wherein the via is directly in contact with the switching layer.
As to dependent claim 15, Fukumizu’s via 130/320 is comprised of tungsten (page 2, paragraph [0037]). 
As to dependent claim 16, Fukumizu’s switching layer 300 has a resistance that changes upon application of a voltage (page 2, paragraph [0036]).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2011/0175053 (Fukumizu), which was cited in the Information Disclosure Statement filed on November 16, 2020, together with United States Patent 11,050,021 (Hsu).
Claims 10 and 12 depend on independent claim 7, which is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumizu (see above).  The above explanation of the rejection of independent claim 7 under 35 U.S.C. 102(a)(1) as being anticipated by Fukumizu is hereby incorporated by reference into this rejection of dependent claims 10 and 12 under 35 U.S.C. 103 as being unpatentable over Fukumizu together with Hsu.
As to dependent claim 10, the difference between claim 10’s RRAM and Fukumizu’s RRAM is claim 10’s RRAM switching layer comprise tantalum oxide while Fukumizu’s RRAM switching layer 300 comprises “various transition metal oxides having electrical resistance changing with the applied voltage” (page 2, paragraph [0036]).
Hsu teaches that a RRAM switching layer can comprise tantalum oxide (column 3, lines 19-23).

As to dependent claim 12, the difference between claim 12’s RRAM and Fukumizu’s RRAM is claim 12’s RRAM switching layer comprise hafnium oxide while Fukumizu’s RRAM switching layer 300 comprises “various transition metal oxides having electrical resistance changing with the applied voltage” (page 2, paragraph [0036]).
Hsu teaches that a RRAM switching layer can comprise hafnium oxide (column 3, lines 19-23).
It would have been obvious to one skilled in the art to form Fukumizu’s switching layer 300 of hafnium oxide, because Hsu teaches that a RRAM switching layer can comprise hafnium oxide.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2011/0175053 (Fukumizu), which was cited in the Information Disclosure Statement filed on November 16, 2020, together with United States Patent 11,050,021 (Hsu).
As to independent claim 1, Fukumizu discloses a random access memory (RRAM) (see the entire reference, including the Fig. 2B disclosure and the Fig. 12A disclosure) comprising:  one or more bottom electrodes 130 comprised of tungsten (page 2, paragraph [0037]); one or more switching layers 300 disposed above the bottom electrode, the switching layer comprising a switchable filament; one or more resistive layers 421 disposed above the switching layer; and one or more bit lines 230 (page 2, 
The difference between claim 1’s RRAM and Fukumizu’s RRAM is claim 1’s RRAM switching layer comprise hafnium oxide while Fukumizu’s RRAM switching layer 300 comprises “various transition metal oxides having electrical resistance changing with the applied voltage” (page 2, paragraph [0036]).
Hsu teaches that a RRAM switching layer can comprise hafnium oxide (column 3, lines 19-23).
It would have been obvious to one skilled in the art to form Fukumizu’s switching layer 300 of hafnium oxide, because Hsu teaches that a RRAM switching layer can comprise hafnium oxide. 
As to dependent claim 3, Fukumizu’s one or more bottom electrodes 130 comprise a word line (page 2, paragraph [0038]) that is orthogonal to the one or more bit lines 230 (Fig. 2B).
As to dependent claim 4, Fukumizu’s RRAM further comprises one or more non-linear device layers 320 disposed below the one or more bit lines 230 and above the one or more resistive layers 300 (page 2, paragraphs [0039-0040]).
As to dependent claim 5, Fukumizu’s RRAM further comprises one or more non-linear device layers 320 disposed above the word line and below the switching layer (page 2, paragraphs [0039-0040]).
As to dependent claim 6, Fukumizu’s one or more non-linear device layers 320 comprise a metal-insulator-metal structure (page 2, paragraph [0039]).

Product-by-process claims 17-20 result in the product recited in independent device claim 7, which is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumizu (see above).  Product-by-process claims 17-20 are thus rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fukumizu.  See MPEP §2113.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814